Claims 1-20are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation “Where the eyelash -------“. It is unclear if claim 3 depends on claim 1 or claim 3 is an independent claim. The dependency of claim 3 is required.
	The examiner suggests the amendment of claim 3 by reciting “The oxidizer-free method according to claim 2, wherein the eyelash is held at -------------.”.
	Claim 6 dependent upon a rejected based claim. Therefore, claim 6 is rejected as well.
Allowable Subject Matter
3	Claims 1-2, 4-5 and 7-20 are allowed. The closet prior art of record (US 2019/0001163 
A1) teaches a method for protecting and/or repairing a keratinous substrate such as 
eyelashes (see page 2, paragraph, 0012) and wherein the method comprises applying to the 
keratinous fibers at least two compositions, wherein the first composition comprises at least one
 active agent chosen from oxidizing agent and a reducing agent and wherein the second 
composition comprises at least one polycarbodiimide compound and at least one carboxysilicone 
polymer (see claim 34).  However, the closest prior art of record US’ 163 A1) does not teach or
 disclose the claimed method, wherein the second composition applies to the bottom part of the 
eyelash and wherein the second composition comprises a contractile polymer and wherein at 
least a portion of the eyelash is lifting at angle relative to its normal unlifted position as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/
Primary Examiner, Art Unit 1761